USDC IN/ND case 1:19-cr-00055-HAB-SLC document 31 filed 04/06/21 page 1 of 5


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

BRANDON J. BRITT                             )
                                             )
v.                                           )        Cause No.    1:19-CR-55-HAB
                                             )                     1:20-CV-431-HAB
UNITED STATES OF AMERICA                     )

                                   OPINION AND ORDER

       This matter comes before the Court on Defendant’s Motion Under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (ECF No. 25) (the

“Motion”). The Government has filed its Response (ECF No. 28), and Defendant has replied (ECF

No. 30). This matter is now ripe for determination.

A.     Procedural Matters

1.     Timeliness

       In a lengthy footnote on page 3 of its response, the Government appears to question the

timeliness of the Motion. (See ECF No. 28 at 3, n.1). The Government concedes that the Motion

is governed by the “prison mailbox rule” via Rule 3(d) of the Rules Governing Section 2255

Proceedings, concedes that the Motion purports to have been delivered to the prison mailing

system on November 10, 2020, and concedes that, if that date is accurate, the Motion is timely

filed. However, the Government notes, without further argument or comments, that the declaration

of delivery “was not supported by a notarized statement and the statement does not appear to be in

full compliance with 28 U.S.C. § 1746.” (Id.).

       The Court cannot understand why the Government thought it appropriate to include this

footnote in its response. It bears emphasizing that the challenged verification of delivery that

Defendant executed was not drafted by him (or, as discussed below, his “paralegal”); it was the
USDC IN/ND case 1:19-cr-00055-HAB-SLC document 31 filed 04/06/21 page 2 of 5


pre-printed verification that appears on the last page of the AO 243 § 2255 form. (ECF No. 25 at

12). Stated another way, Defendant signed the verification he was directed to sign by the

Administrative Office of the United States Courts. Is it the Government’s position that this

verification is legally deficient to establish mailing for the purposes of Rule 3(d)? Is the

Government asking the Court to find that something more than this government-sanctioned form

is required?

       Ignoring, for a moment, that the United States government prepared the language that

Defendant executed, the assertion that the language “does not appear to be in full compliance with

28 U.S.C. § 1746” is not accurate. That statute provides that the following language can be used

as a verification for documents executed within the United States: “I declare (or certify, verify, or

state) under penalty of perjury that the foregoing is true and correct. Executed on (date).

(Signature)”. 28 U.S.C. § 1746(2). The verification executed by Defendant states: “I declare (or

certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this

Motion under 28 U.S.C. § 2255 was placed in the prison mailing system on November 10, 2020.

Executed (signed) on November 10, 2020.” (ECF No. 25 at 12). This language is exactly the

language from § 1746 with the addition of the necessary mailing language.

       In summary, the Court finds no basis to question the timeliness of the Motion. The

Government’s suggestion to the contrary is factually and legally meritless.

2.     Unauthorized Practice of Law

       A close review of the Motion and the reply raises a second procedural issue that must be

addressed. Defendant’s supporting brief (ECF No. 25-1) and reply (ECF No. 30) are signed by

Defendant, as one would expect. (ECF Nos. 25-1 at 14; 30 at 10). What the Court did not expect

was the appearance of a second name on the signature block. Appearing on both documents is a



                                                   2
USDC IN/ND case 1:19-cr-00055-HAB-SLC document 31 filed 04/06/21 page 3 of 5


notation that they were “prepared by Paralegal: Henry P. Richardson.” (Id.). Mr. Richardson then

lists a “Student Id.” number and a mailing address at “BCI”. (Id.).

           Through some internet sleuthing, the Court has pieced together what appears to have

occurred. Despite listing an Allentown, Pennsylvania, mailing address, Richardson is a resident of

Glenville, West Virginia; specifically, he is an inmate at FCI Gilmer.1 The mailing address

corresponds with the Blackstone Career Institute, an educational institution that offers online

paralegal courses.2 BCI’s courses appear to be a favorite of would-be jailhouse lawyers across the

country. See, e.g., Walker v. Mich. Dept. of Corrs., 2020 WL 1163986 (W.D. Mich. March 11,

2020); Smith v. Warden, Deuel Vocational Inst., 2019 WL 1367809 (E.D. Cal. March 26, 2019);

Johnson v. Saad, 2018 WL 9686668 (S.D.W.V. Aug. 21, 2018); Dalrymple v. Dooley, 2014 WL

1246476 (D.S.D. March 25, 2014); Brignac v. Kimzey, 2009 WL 545991 (E.D. Cal. March 4,

2009); Henderson v. Mich. Dept. of Corrs., 2006 WL 958743 (W.D. Mich. April 10, 2006).

Although there appears to be some attempt by Defendant and Richardson to hide it, the Motion

was prepared by one of Defendant’s fellow inmates.

           Parties to lawsuits in federal court “may plead and conduct their own cases personally or

by counsel.” 28 U.S.C. § 1654. A non-lawyer cannot handle a case on behalf of anyone except

himself. Georgakis v. Ill. State Univ., 722 F.3d 1075, 1077 (7th Cir. 2013). This prohibition against

non-lawyer representation applies to inmates representing other inmates in § 2255 proceedings.

Castro v. Samuel, 50 F.Supp.3d 377 (E.D.N.Y. 2014).

           Federal courts have, however, recognized a distinction between an inmate representing a

fellow inmate and assisting a fellow inmate. See Herrera-Venegas v. Sanchez-Rivera, 681 F.2d

41, 42 (1st Cir. 1982). Indeed, the United States Supreme Court has guaranteed the right of inmates


1
    https://www.bop.gov/inmateloc/
2
    https://blackstone.edu/paralegal/

                                                   3
USDC IN/ND case 1:19-cr-00055-HAB-SLC document 31 filed 04/06/21 page 4 of 5


to obtain assistance from fellow inmates in preparing legal filings. Wolff v. McDonnell, 418 U.S.

539 (1974); Johnson v. Avery, 393 U.S. 483 (1969). The question in this case is whether the

preparation of filings, that is, the identification of issues and drafting of arguments, constitutes

representation or assistance.

       The Court finds no clear answer from the caselaw. Both Johnson and Wolff were decided

in the context of prison rules barring inmates from furnishing any assistance to fellow inmates.

Johnson, 393 U.S. at 485; Wolff, 418 U.S. at 577–78. On the other end of the spectrum, cases

denying non-attorney representation speak to preventing a non-attorney from entering an

appearance. See Herrera-Venegas, 681 F.2d at 41. This is true even though 28 U.S.C. § 2242

authorizes the filing of a habeas petition “by someone acting [on a prisoner’s] behalf.” See Weber

v. Garza, 570 F.2d 511, 514 (5th Cir. 1978) (“individuals not licensed to practice law by the state

may not use the ‘next friend’ device as an artifice for the unauthorized practice of law.”). The

Court is unable to find any authority in the middle, that is, where a non-attorney inmate has done

all the acts constituting representation without filing an appearance.

       The closest, albeit imperfect, authority the Court can find is Vassen v. United States, 2015

WL 5782343 (S.D. Ill. Oct. 5, 2015). There, the petitioner filed the § 2255 motion, but his “non-

attorney relative” filed a memorandum in support and a supplemental memorandum in support.

Noting that “[n]o explanation is provided as to why [the non-attorney relative] is signing and

submitting the subject pleadings on behalf of the petitioner,” the district court ordered the

memoranda stricken. Id. at *7–8.

       The Court concedes that Vassen is not a perfect fit. Defendant, unlike the petitioner in

Vassen, signed each of the filings in this case. However, as the documents in this case state, they

were plainly prepared by an individual without a license to practice law and who has not been



                                                 4
USDC IN/ND case 1:19-cr-00055-HAB-SLC document 31 filed 04/06/21 page 5 of 5


admitted to this Court. Reviewing the case law, the Court does not believe that an individual can

avoid the consequences of practicing law without a license simply by not submitting a formal

appearance. To so hold would be the definition of elevating form over substance.

       So where does this leave Defendant? The only document that does not purport to have been

prepared by Richardson is the Motion itself. While the Court has little doubt that the Motion was

prepared by Richardson just as fully as the other documents, it will permit the Motion to stand.

With respect to the documents bearing Richardson’s name, the supporting memorandum (ECF No.

25-1) and the reply brief (ECF No. 30), the Court will follow the lead of Vassen and those filings

will be stricken. This resolution strikes the most blatant violations of the rules against non-lawyer

representation, while at the same time avoiding a timeliness issue that might arise should the

Motion be stricken as well.

B.     Conclusion

       For the foregoing reasons, Defendant’s memorandum in support of his § 2255 motion (ECF

No. 25-1) and his reply (ECF No. 30) are STRICKEN. Defendant is granted leave to file a

substitute memorandum on or before May 7, 2021. The Court holds the Motion under advisement

until Defendant either submits further briefing or the deadline to do so elapses.

       SO ORDERED on April 6, 2021.

                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT




                                                 5
